Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1, 8, 10 and 13 are amended.  Claims 1-15 are pending.
Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. 
 	In remarks, Applicant argues that the cited prior art, Hagiwara and Rickman do not describe “secure the computing device, while in the computer device is in the S5 state.  
 	Examiner respectfully disagrees.  For example Hagiwara discloses:
[0071] In block 251 of FIG. 4, the Laptop PC 10 transitions to the Sx state and the power button 37 is pressed in block 253. In block 255, the BIOS determines whether an SSD password is set for the SSD 23. Unless the SSD password is set, the BIOS returns the system to the S0 state without requesting the user to input a password in any Sx state of the transition source in block 257 (block 417 of FIG. 6).
[0072] If the SSD password is set, the BIOS determines whether the transition source is in the S34 state in block 259. If the BIOS determines that the transition source is in the S34 state, the control shifts to block 263. If the BIOS determines that the transition source is in any of other states, the S3, S4, or S5 state, the control shifts to block 261. In block 261, if the BIOS determines that the transition source is in the S3 state, the control shifts to block 263. If the BIOS determines that the transition source is in any of other states, that is, the S4 or S5 state, the control shifts to block 269.
[0073] In block 269, the BIOS requests the user to input a password and transitions the system to the S0 state (block 505 of FIG. 7). In block 263, if the BIOS detects an unauthorized access to the SSD 23, the control shifts to block 265. Unless the BIOS detects any unauthorized access to the SSD 23, the control shifts to block 267. In block 265, the BIOS determines whether the transition source is in the S3 state or the S34 state. If the BIOS determines that the transition source is in the S3 state, the control shifts to block 269. If the BIOS determines that the transition source is in the S34 state, the control shifts to block 271. In block 269, the BIOS forcibly shuts downs the system (block 555 of FIG. 7). In block 271, the BIOS requests the user to input a password and returns the system to the S0 state (blocks 613 and 659 of FIG. 8). In block 267, the BIOS transitions the system to the S0 state without requesting the user to input a password (block 511 of FIG. 7, block 659 of FIG. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. Patent Application Publication No. 2013/0185789, hereinafter Hagiwara) in view of Rickman (U.S. Patent Application Publication No. 2012/0054498).
 	With respect to claim 1, Hagiwara discloses a system comprising: 
 	a computing device; a display; an input mechanism communicatively coupled to the computing device; receive a password entry to unlock the computing device while the computing device is in a S5 state (e.g. Hagiwara, paragraphs 0019, “a password is stored in a non-volatile memory of a computer…”; paragraph 0041, “It is assumed that a return from S4 or the S5 state to the S0 state is referred to as “boot”…”; paragraph 0071 and paragraph 0072, “If the BIOS determines that the transition source is in any of other states, that is, the S4 or S5 state, the control shift to block 269.” (paragraph 0072); paragraph 0073, “In block 267, the BIOS requests the user to input a password and transitions the system to the S0 state (block 505 of Fig. 7)”).
 	Hagiwara does not explicitly mention an independent second processing resource to receive the password entry; determine whether a total number of incorrect password entry attempts to successfully unlock the computing device exceeds a threshold value; save the total number of password entry attempts to a non-volatile memory of the independent second processing resource; and secure the computing device in response to a determination that the total number of incorrect password entry attempts exceeds the threshold value. 
 	However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 2, Hagiwara and Rickman disclose the system of claim 1, further comprising a notification mechanism to signify an incorrect password entry (e.g. Rickman, paragraph 0009).  	With respect to claim 3, Hagiwara and Rickman disclose the system of claim 1, wherein the password entry attempt is reset to zero responsive to the computing device receiving a correct password entry (e.g. Rickman, paragraph 0080).  	With respect to claim 4, Hagiwara and Rickman does not explicitly mention the system of claim 1, wherein the independent second processing resource is connected to the computing device by Universal Serial Bus (USB).  However, this feature is old and well-known in the art (e.g. Berner et al. 10,867,077, Dsouza et al. 10,776,102; Puthillathe et al. 2019/0392181).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement this well-known feature to take advantage of plug and play interface. 	With respect to claim 5, Hagiwara and Rickman disclose the system of claim 1, wherein the input mechanism is a keyboard (e.g. Hariwara, paragraph 0014) .  	With respect to claim 6,  Hagiwara and Rickman disclose the system of claim 1, wherein the secured computing device loads using a setup utility menu (e.g. Hariwara, paragraph 0006).  	With respect to claim 7, Hagiwara and Rickman disclose the system of claim 1, wherein the display remains off while the password entry is entered into the computing device (e.g. Hagiwara, paragraph 0007).  	With respect to claim 8, Hagiwara and Rickman disclose a non-transitory machine-readable medium storing instructions that, when executed by a first processing resource, cause the first processing resource to: 
 receive a password entry to login to a computing device while the computing device is in a S5 state; and load the secured computing device using a setup utility menu 
 (e.g. Hagiwara, paragraphs  0006 and 0019, “a password is stored in a non-volatile memory of a computer; paragraph 0041, “It is assumed that a return from S4 or the S5 state to the S0 state is referred to as “boot”…”; paragraph 0071 and paragraph 0072, “If the BIOS determines that the transition source is in any of other states, that is, the S4 or S5 state, the control shift to block 269.” (paragraph 0072); paragraph 0073, “In block 267, the BIOS requests the user to input a password and transitions the system to the S0 state (block 505 of Fig. 7)”).
Hagiwara does not explicitly mention determine whether a total number of incorrect password entry attempts to login to the computing device exceeds a threshold value; secure the computing device in response to a determination that the total number of incorrect password entry attempts exceeds the threshold value. 
However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 9, Hagiwara and Rickman disclose the medium of claim 8, further comprising instructions to save the total number of password entry attempts to a memory (e.g. Rickman, paragraph  0062).
 	With respect to claim 10, Hagiwara and Rickman disclose the medium of claim 8, wherein the independent second processing resource is activated when the computing device enters the S5 state (e.g. Hagiwara, paragraph 000).  	With respect to claim 11, Hagiwara and Rickman disclose the medium of claim 9, wherein the total number of password entry attempts is saved to the non-volatile memory and is reset using the setup utility menu However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack.
 	With respect to claim 12, Hagiwara and Rickman disclose the medium of claim 8, wherein the secured computing device declines additional password entry attempts (e.g. Rickman, paragraph 0062).  	With respect to claim 13, Magiwara discloses a method comprising: receiving a password entry to transition a computing device from a S5 state to a S0 state (e.g. Hagiwara, paragraph 0019, “a password is stored in a non-volatile memory of a computer; paragraph 0041, “It is assumed that a return from S4 or the S5 state to the S0 state is referred to as “boot”…”; paragraph 0071 and paragraph 0072, “If the BIOS determines that the transition source is in any of other states, that is, the S4 or S5 state, the control shift to block 269.” (paragraph 0072); paragraph 0073, “In block 267, the BIOS requests the user to input a password and transitions the system to the S0 state (block 505 of Fig. 7)”).
 Magiwara does not explicitly mention determining whether a total number of incorrect password entry attempts to successfully transition the computing device from a S5 state to a S0 state exceeds the threshold value; storing the total number of password entry attempts on a non-volatile memory of an independent second processing resource; and securing the computing device in response to a determination that the total number of incorrect password entry attempts exceeds a threshold value. 
However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 14, Magiwara and Rickman disclose the method of claim 13, comprising checking the non-volatile memory for password entry attempts before the computing device accepts password entry attempts (e.g. Rickman, paragraph 0062).

With respect to claim 15, Magiwara and Rickman disclose the method of claim 13, further comprising loading the computing device from a remote site after the total number of incorrect password entry attempts exceeds the threshold value (e.g. Rickman, paragraph 0062).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434